Mercure, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
In this CPLR article 78 proceeding, petitioner challenges an administrative determination finding him guilty of violating a prison disciplinary rule prohibiting inmates’ use of controlled substances. We reject petitioner’s contentions as meritless and accordingly confirm the challenged determination. First, because the disciplinary hearing was commenced more than 24 hours after petitioner’s first meeting with his employee assistant, it was conducted within the time constraints of 7 NYCRR 254.6 (a) (see, Matter of Edmonson v Coombe, 227 AD2d 975, lv denied 88 NY2d 815). Second, the Hearing Officer was not disqualified from presiding over the matter by virtue of his tangential involvement in authorizing the testing of a sample of petitioner’s urine, a mandatory incident of petitioner’s involvement in the Family Reunion Program (see, Matter of Cowart v Coughlin, 193 AD2d 887; see also, Matter of Ricco v Irvin, 197 AD2d 896, appeal dismissed, lv denied 82 NY2d 875; Matter of Marquez v Mann, 188 AD2d 956). Third, the misbehavior report, the urinalysis test results and the testimony of the correction officer who performed one of the tests provided substantial evidence for respondent’s determination (see, Matter of Santana v Goord, 239 AD2d 695). Petitioner’s remaining contentions have been considered and found to be also unavailing.
Cardona, P. J., Mikoll, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.